DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.116

A request for continued examination  AFCP2.0 under 37 CFR 1.116, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.116, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.116.  Applicant's submission AFCP2.0 filed on  3/25/2022 has been entered.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Applicant’s attorney Mr Li Li on   3/30/2022.

The application has been amended as follows: 

1.	(Currently Amended)	An apparatus comprising:
 	a load configured to operate in a predetermined frequency range;
 	a power supply configured to provide power for the load; and
 	an impedance matching network coupled between the power supply and the load, wherein the impedance matching network comprises [[a first adjustable inductor coupled between an input of the load and ground]] an L-shaped network, a first adjustable inductor, a second adjustable inductor, a first switch and a second switch, and the impedance matching network is configured such that, in the predetermined frequency range, an impedance of the impedance matching network and the load equals an impedance of the power supply, and 
wherein [[a terminal of an adjustable inductor is directly connected to a non-grounded terminal of the load:]] the L-shaped network comprises a series adjustable capacitor coupled between an output of the power supply and an input of the load, and a shunt adjustable capacitor connected between the output of the power supply and ground;
 		the second adjustable inductor is coupled to the input of the load, and wherein the first switch is a three-terminal selector switch having a first terminal connected to the series adjustable capacitor, a second terminal connected to the second adjustable inductor, and a third terminal connected to the first adjustable inductor; and
 		the second switch is connected between the second adjustable inductor and the input of the load, and wherein the second switch is a three-terminal selector switch having a first terminal connected to the first adjustable inductor, a second terminal connected to the second adjustable inductor, and a third terminal directly connected to the load, and wherein:
 			the first adjustable inductor is connected to a common node of the first switch and the second switch; and
 			the first switch and the second switch are configured such that both the first adjustable inductor and the second adjustable inductor function as selectable elements of the impedance matching network by controlling the first switch and the second switch.

2.	(Original)	The apparatus of claim 1, wherein:
 	the load is a plasma chamber configured to operate in the predetermined frequency range from about 400 kHz to about 220 MHz. 

3-10 	(Canceled)

11.	(Currently Amended)	A method comprising:
 	providing power from a power supply to a load, wherein an impedance matching network is coupled between an output of the power supply and an input of the load, the impedance matching network comprising [[an adjustable inductor coupled between the input of the load and ground, and wherein a terminal of the adjustable inductor is directly connected to a non-grounded terminal of the load ]] an L-shaped network, a first adjustable inductor, a second adjustable inductor, a first switch and a second switch, wherein:
 		the L-shaped network comprises a series adjustable capacitor coupled between an output of the power supply and an input of the load, and a shunt adjustable capacitor connected between the output of the power supply and ground;
 		the second adjustable inductor is coupled to the input of the load, and wherein the first switch is a three-terminal selector switch having a first terminal connected to the series adjustable capacitor, a second terminal connected to the second adjustable inductor, and a third terminal connected to the first adjustable inductor; and
 		the second switch is connected between the second adjustable inductor and the input of the load, and wherein the second switch is a three-terminal selector switch having a first terminal connected to the first adjustable inductor, a second terminal connected to the second adjustable inductor, and a third terminal directly connected to the load, and wherein:
 		the first adjustable inductor is connected to a common node of the first switch and the second switch; and
 		the first switch and the second switch are configured such that both the first adjustable inductor and the second adjustable inductor function as selectable elements of the impedance matching network by controlling the first switch and the second switch;
 	configuring the load to operate at a first frequency; and
 	based on the first frequency, adjusting the impedance matching network such that an impedance of the impedance matching network and the load equals an impedance of the power supply.

12.	(Original)	The method of claim 11, further comprising:
 	configuring the load to operate in a second frequency in a predetermined frequency range; and
 	based on the second frequency, adjusting the impedance matching network such that in the predetermined frequency range, the impedance of the impedance matching network and the load equals the impedance of the power supply.

13-14 (Canceled) 

15.	(Currently Amended)	The method of claim [[14]] 11, further comprising:
 	dynamically adjusting the first series adjustable capacitor, the second shunt adjustable capacitor, the first adjustable inductor and the second adjustable inductor such that the impedance of the impedance matching network and the load equals the impedance of the power supply.

16.	(Currently Amended)	A system comprising:
 	a plasma chamber coupled to a power source; and
 	an impedance matching network coupled between the power source and the plasma chamber, wherein the impedance matching network comprises an L-shaped network, a first switch, a second switch, a first adjustable inductor and a [[ first ]] second adjustable inductor coupled between an input of the plasma chamber and ground, and wherein the impedance matching network is configured such that, in a predetermined frequency range, an impedance of the impedance matching network and the plasma chamber is equal to an impedance of the power source, [[and wherein a terminal of an adjustable inductor is directly connected to a non-grounded terminal of the plasma chamber]], and 
wherein:the L-shaped network comprises a series adjustable capacitor coupled between an output of the power source and an input of the plasma chamber, and a shunt adjustable capacitor connected between the output of the power source and ground;
 	the second adjustable inductor is coupled to the input of the plasma chamber, and wherein the first switch is a three-terminal selector switch having a first terminal connected to the series adjustable capacitor, a second terminal connected to the second adjustable inductor, and a third terminal connected to the first adjustable inductor; and
 	the second switch is connected between the second adjustable inductor and the input of the plasma chamber, and wherein the second switch is a three-terminal selector switch having a first terminal connected to the first adjustable inductor, a second terminal connected to the second adjustable inductor, and a third terminal directly connected to the plasma chamber, and wherein:
 	the first adjustable inductor is connected to a common node of the first switch and the second switch; and
 	the first switch and the second switch are configured such that both the first adjustable inductor and the second adjustable inductor function as selectable elements of the impedance matching network by controlling the first switch and the second switch. 

17-20 	(Canceled)

Allowable Subject Matter

Claims 1,2, 11, 12, 15, and 16 are  allowed.

The following is an examiner’s statement of reasons for allowance: 

Referring to the claim 1 the closest prior art of record fails to teach or reasonably suggest that An apparatus comprising: an impedance matching network coupled between the power supply and the load, wherein the impedance matching network comprises a first adjustable inductor coupled between an input of the load and ground an L-shaped network, a first adjustable inductor, a second adjustable inductor, a first switch and a second switch, and the impedance matching network is configured such that, in the predetermined frequency range, an impedance of the impedance matching network and the load equals an impedance of the power supply, and wherein a terminal of an adjustable inductor is directly connected to a non-grounded terminal of the load: the second adjustable inductor is coupled to the input of the load, and wherein the first switch is a three-terminal selector switch having a first terminal connected to the series adjustable capacitor, a second terminal connected to the second adjustable inductor, and a third terminal connected to the first adjustable inductor; and the second switch is connected between the second adjustable inductor and the input of the load, and wherein the second switch is a three-terminal selector switch having a first terminal connected to the first adjustable inductor, a second terminal connected to the second adjustable inductor, and a third terminal directly connected to the load, and wherein: the first adjustable inductor is connected to a common node of the first switch and the second switch; and the first switch and the second switch are configured such that both the first adjustable inductor and the second adjustable inductor function as selectable elements of the impedance matching network by controlling the first switch and the second switch.  Hence, claims 1 and 2 are allowed.

Referring to the claim 11 the closest prior art of record fails to teach or reasonably suggest the method step in a method comprising: providing power from a power supply to a load, an input of the load, the impedance matching network comprising  the first adjustable inductor is connected to a common node of the first switch and the second switch; and the first switch and the second switch are configured such that both the first adjustable inductor and the second adjustable inductor function as selectable elements of the impedance matching network by controlling the first switch and the second switch; configuring the load to operate at a first frequency; and based on the first frequency, adjusting the impedance matching network such that an impedance of the impedance matching network and the load equals an impedance of the power supply.  Hence, claim 11 and depending claims 12 and 15 are allowed.


Referring to the claim 16 the closest prior art of record fails to teach or reasonably suggest the limitation of a system comprising:  the L-shaped network comprises a series adjustable capacitor coupled between an output of the power source and an input of the plasma chamber, and a shunt adjustable capacitor connected between the output of the power source and ground; the second adjustable inductor is coupled to the input of the plasma chamber, and wherein the first switch is a three-terminal selector switch having a first terminal connected to the series adjustable capacitor, a second terminal connected to the second adjustable inductor, and a third terminal connected to the first adjustable inductor; and the second switch is connected between the second adjustable inductor and the input of the plasma chamber, and wherein the second switch is a three-terminal selector switch having a first terminal connected to the first adjustable inductor, a second terminal connected to the second adjustable inductor, and a third terminal directly connected to the plasma chamber, and wherein: the first adjustable inductor is connected to a common node of the first switch and the second switch; and the first switch and the second switch are configured such that both the first adjustable inductor and the second adjustable inductor function as selectable elements of the impedance matching network by controlling the first switch and the second. Hence, claim 16 is allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1, 2, 11, 12, 15 and 16 are allowed over examiner amendments.

Claims 3-10, 13, 14 are cancelled by applicant.

 Prior art:   US 20190318919, US20190272978, US10269540,  US9872373, US6068784,  US20020186227 and US9696459 teaches a plasma process system with power supply and matching networks with L type or Pi type or T type matching networks but fails to teach a three way switch.  Hence, the limitation of using a three way switch to control the impedance of the load is non-obvious to an ordinary skill.  Hence, allowed.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        2/4/2022